Citation Nr: 0715633	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-12 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death. 


REPRESENTATION

Veteran represented by: Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and Mrs. J.



ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1976 to August 1993.  
The appellant is the surviving spouse of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In June 2005, the appellant had a hearing at the RO.  A 
transcript of the hearing is associated with the claims file. 

The appellant failed to appear for a September 2004 scheduled 
video hearing with the Board and there was no request by the 
appellant to reschedule the hearing.  Therefore, the request 
for a hearing will be considered withdrawn and the Board will 
proceed with review on the present record.  See 38 C.F.R. § 
20.702 (2006).


FINDINGS OF FACT

1.  In a March 2000 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The RO notified the appellant of this 
decision and of her procedural and appellate rights in a 
March 2000 letter, but the appellant did not appeal and that 
decision became final.  

2.  Evidence presented since the March 2000 rating decision 
does not raise a reasonable possibility of substantiating the 
application for service connection for the cause of the 
veteran's death. 


CONCLUSIONS OF LAW

1.  The March 2000 rating decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  Evidence received since the March 2000 rating decision is 
not new and material and the appellant's claim is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The appellant seeks to reopen the claim for service 
connection for the cause of the veteran's death on several 
bases.  First, she contends that due to multiple 
complications from the veteran's service-connected 
conditions, he took high dosages of pain medications such as 
Motrin and naproxen and self-medicated with alcohol.  She 
believes that this contributed to the lung conditions which 
lead to cirrhosis and sepsis, which caused the veteran's 
death.  Next, she contends that a December 1993 VA x-ray 
showed calcified granulomas scattered throughout both lungs 
and that a December 1993 chest x-ray showed hyperlucent lung 
fields and chronic obstructive pulmonary disease, but there 
was no follow-up or diagnoses to evaluate these conditions.  
Finally, the appellant asserts that the pain medications 
caused blood pressure problems, shown by the fact that the 
veteran had a diastolic pressure of 88 at a VA examination.  
At a June 2005 hearing, the appellant testified that her 
husband went to the VA repeatedly.  Mrs. J., who was also 
present at the hearing, stated that though she did not 
personally know the veteran, the appellant was concerned that 
her husband died of a heart attack at age 46.  

The appellant's claim was initially denied in a March 2000 
rating decision.  The RO denied service connection for the 
veteran's cause of death as the death causing conditions, 
myocardial infarction and sepsis, were not incurred in 
service or related to service or any service-connected 
disability.  See generally 38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2006).  Specifically, there was no diagnosis of heart 
disease during active duty or within 12 months following 
discharge, and a January 1994 VA examination did not show 
heart disease.  Additionally, the RO essentially reasoned, 
although service connection was in effect for a lumbar 
strain, right shoulder separation, bilateral knee disorders, 
and peripheral neuropathy of each arm, the service-connected 
disabilities did not cause or contribute to cause death.  The 
death certificate shows that alcohol contributed to death.  
The RO notified the appellant of this decision in March 2000.  
The appellant did not file a notice of disagreement.  
Consequently, that decision is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.  

In September 2002, the RO received the appellant's claim 
seeking to reopen the matter.  When a claim is the subject of 
a prior final denial, it may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  Prior unappealed decisions of the RO are final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2006).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review it on a de novo basis.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  

Effective August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

In the March 2000 rating decision, the RO considered the 
veteran's service medical records which did not show symptoms 
or diagnoses of heart disease or hypertension; a December 
1993 VA chest x-ray which did not show active disease in the 
chest; a January 1994 VA examination showing that the 
veteran's blood pressure was 128/88 and normal findings 
associated with the heart; and the veteran's death 
certificate showing that he died on January [redacted], 2000 of a 
myocardial infarction due to sepsis, it was also noted that 
alcohol use contributed to his death.  

Since March 2000, the RO has received service medical records 
where the appellant specifically noted that the veteran's 
cholesterol level was 267; service medical records showing 
blood pressures at 140/85, 139/88, 138/87, 128/92, 130/90, 
and 120/98; and a service medical record showing a complain 
of chest pain.  The appellant resubmitted the veteran's 
certificate of death and a copy of the 1994 VA examination 
and the December 1993 VA chest x-ray.  She also submitted a 
December 1998 chest x-ray showing hyperlucent lung fields, 
chronic obstructive pulmonary disease, and no active disease, 
and 1997 and 1998 VA treatment records.  Also of record are 
January 2000 treatment records reflecting that the veteran 
was in a critical state after drinking heavily for about 
three days until he was found unresponsive.  Records show 
that the veteran had no prior medical problems, was a heavy 
alcoholic, and had chronic neck and back pain.  The 
assessment was cardiac arrest.  These records are from the 
emergency room preceding the veteran's death.  

After the March 2000 rating decision, the RO also obtained 
two VA opinions.  In an October 2006 VA medical opinion, the 
examiner opined, after a review of the veteran's medical 
records, that the service-connected disabilities did not 
contribute to the veteran's cause of death.  The examiner 
stated that the death was secondary to myocardial infarction; 
rheumatic arthritis, joint conditions, and carpel tunnel 
syndrome are not risk factors for myocardial infarction.  The 
examiner concluded that the veteran's service-connected 
disabilities did not contribute to or cause the veteran's 
myocardial infarction.  

In a February 2007 VA medical opinion, the same examiner 
stated, after a review of the claims file including VA 
medical records and laboratory reports, that the veteran was 
never diagnosed with hypertension and did not have 
hypertension in active duty service.  The examiner noted that 
though the veteran had a mild elevation of blood pressure in 
the military, he was never diagnosed with hypertension.  The 
examiner stated that high blood pressure is a normal response 
to exercise, stress, and danger and that a high blood 
pressure reading once or twice does not mean that you have 
hypertension.  The examiner also noted that even at the time 
of the veteran's death in 2000, records reflected that the 
veteran did not have a history of diabetes or hypertension.  
The examiner opined that the slight elevation of the 
veteran's blood pressure while on active duty did not meet 
the criteria for hypertension and that even the records after 
the veteran left the military show that the measurements were 
normal with no evidence of hypertension.  The examiner 
concluded that the veteran's cause of death was not secondary 
to any hypertension and was not caused by the mild elevation 
of high blood pressure he had on active duty.  Additionally, 
the examiner opined that the veteran never had 
hyperlipidemia, but only a mild elevation of lipids while on 
active duty.  Additionally, in service laboratory reports 
showed normal cholesterol and triglyceride levels by the 
measurements done at that time.  After the military, the 
examiner also stated that the veteran's cholesterol and 
triglycerides were normal.  The examiner opined that the 
veteran never had hyperlipidemia while on active duty or 
after he left the military, so there is no evidence that 
hyperlipidemia could have caused the myocardial infarction.  
The examiner further stated that after reviewing the 
veteran's emergency room records, the veteran was found 
unconscious at his home and was using alcohol heavily three 
days prior to his death.  The examiner stated that alcoholic 
intoxication can cause damage and depress the heart due to 
the adverse effects of high levels of alcohol in the heart; 
this was more likely the cause of the veteran's death.  

In the present appeal, new and material evidence has not been 
received to reopen the appellant's application for 
entitlement to service connection for the cause of the 
veteran's death.  The medical reports and VA medical opinions 
are new, in that they were not of record when the RO 
initially denied the appellant's claim and that they tend to 
relate to the unestablished fact of whether the cause of the 
veteran's death is related to service or to service-connected 
disability.  Nonetheless, the evidence is not material 
because it does not raise a reasonable possibility of 
substantiating the appellant's claim.  In fact, the newly 
received evidence is against the appellant's claim.  The 2000 
emergency room records reflect that the veteran's cause of 
death was related to excessive alcohol consumption, not 
service or any service-connected conditions.  Moreover, as 
reflected in the October 2006 and February 2006, the VA 
examiner opined that the cause of the veteran's death was not 
related to service or any service-connected disability.  
Because the newly received evidence does not raise a 
reasonable possibility of substantiating the claim, the 
application to reopen the claim of service connection for the 
veteran's cause of death is denied.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to a claimant is not new and material].  

The Board recognizes the appellant's sincere belief that the 
veteran's death was related in some way to his experience in 
service.  Nevertheless, in this case, the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the decedent's death and his active military service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board has carefully reviewed the record and has concluded 
new and material evidence has not been received to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death.  Therefore, the appeal is denied.  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of an October 2002 letter, which 
was sent prior to the November 2002 rating decision.  The 
letter notified the appellant that VA would obtain all 
relevant service department records or VA medical records.  
The RO notified the appellant of her responsibility to 
respond in a timely manner to VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for her.  The RO also 
requested the appellant to notify VA of additional 
information, which, in effect, would include any evidence in 
her possession.  The letter specifically notified the 
appellant that VA would obtain any relevant evidence in the 
possession of a federal department or agency.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board interprets the ruling in Dingess/Hartman as applying to 
any matter involving an award of a disability rating and/or 
an effective date for award of benefits.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date.  As the Board concludes above that 
new and material evidence has not been received to reopen the 
appellant's claim, no disability rating or effective date 
will be assigned; thus, the appellant has not been prejudiced 
in this regard.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

Additionally, in Kent v. Nicholson, 20 Vet.App. 1, 9 (2006), 
the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection for the veteran's cause of 
death that were found insufficient in the previous denial.  
In the present case, the appellant was notified as to what 
type of evidence was necessary to reopen the claim in the 
October 2002 letter.  Specifically, the appellant was 
notified of what constituted new and material evidence, and 
that service connection for the veteran's cause of death was 
denied in March 2000.  Additionally, the RO issued numerous 
Supplemental Statements of the Case to the appellant from 
2006 through 2007.  The appellant was adequately apprised of 
the elements required to substantiate her claim, applicable 
law and regulations, and the reasons and bases for the 
determination reached.  Moreover, the record shows that the 
appellant was able to meaningfully participate in the 
adjudication of the claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA, 
to include the provisions of Kent, have been satisfied.  

The VA has obtained all relevant, identified, and available 
evidence.  There are two VA medical opinions of record.  
Based on the above, the Board finds that reasonable efforts 
have been made to obtain all available evidence.  The 
appellant has not referred to any additional, unobtained, 
available, relevant evidence.  Therefore, VA has satisfied 
all duties to notify and assist the appellant.  




ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is not 
reopened; the appeal is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


